Citation Nr: 1750587	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-26 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a bilateral ear hearing loss.     


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Norwood, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968. He is a Vietnam veteran and has received multiple awards, including multiple Air Medals, the Bronze Star with "V" Device, Army Commendation Medal with "V" Device, and Vietnam Service Medal. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).

This case was previously before the Board in October 2015. At that time, the Board remanded the Veteran's claim for service connection for bilateral hearing loss for further development.  That development has been completed and the Veteran's case has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1. The Veteran does not have disabling right ear hearing loss for VA purposes.

2. The Veteran's left ear hearing loss disability is not etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309, 3.385 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim and also entitlement to service connection for bilateral hearing loss disability. Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016). Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

II. Service Connection 

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. Id.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Hensley, 5 Vet. App. 155, 157 (1993).

A. Right Ear Hearing Loss Disability

The Veteran contends that he is entitled to service connection for right and left hearing loss disabilities.  The Board will address each claim in turn, applying the legal framework outlined above.

The Veteran has stated that he currently has bilateral hearing loss. While competent to report decreased hearing acuity, he is not competent to state his hearing loss meets the VA requirements to be considered disabling, as such a determination requires objective audiological testing. 38 C.F.R. § 3.385; see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). As the Veteran's statements concerning whether his hearing loss is disabling for VA purposes are not competent, they are assigned zero probative weight.

An October 2003 examination indicated that the Veteran had normal hearing of the right ear.

At a VA audiology examination in February 2012, puretone thresholds were measured as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
15
10
15

Speech recognition was 96 percent in the right ear, as measured by the Maryland CNC test.

At a VA audiology examination in December 2015, puretone thresholds were measured as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
15
15
20

Speech recognition was 100 percent in the right ear, as measured by the Maryland CNC test.

Based on this medical evidence, the Veteran's right ear auditory acuity is not considered a disability for VA purposes. The Veteran's hearing thresholds in the right ear have at no point been measured to be 40 decibels or greater at frequencies of 500, 1000, 2000, 3000 or 4000 Hertz, nor have the auditory thresholds been 26 decibels or greater at any three of the measured frequencies. Finally, his speech recognition scores have at no point been less than 94 percent. As none of the necessary criteria have been met, the Board finds that the Veteran's right ear hearing loss is not disabling for VA purposes. 38 C.F.R. § 3.385. As such, service connection for a right ear hearing loss disability cannot be granted on any basis. Brammer, 3 Vet. App. at 225; 38 C.F.R. §§ 3.303, 3.309.

The preponderance of the evidence weighs against a finding that the Veteran has right ear hearing loss considered disabling for VA purposes. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

B. Left Ear Hearing Loss Disability

During his February 2012 VA examination, the Veteran was found to have a left ear hearing loss disability. 38 C.F.R. § 3.385. Further, the Veteran has reported that he experienced substantial noise exposure while in service, specifically in Vietnam as a door gunner on an UH-1D "Huey" helicopter. As discussed previously, he has received multiple service medals, including multiple Air Medals and the Bronze Star with "V" Device. The Board concedes in-service noise exposure on the basis of the Veteran's credible statements consistent with his documented service.

An October 2003 examiner indicated that the configuration of the hearing loss in the left ear was not consistent with noise exposure and, therefore, it was not likely that the hearing loss was incurred in service.  

In an October 2012 opinion, a VA examiner found that it was less likely as not that the Veteran's left ear hearing loss was related to military noise exposure. The examiner noted that based on current knowledge, noise induced hearing loss occurred immediately and there was no scientific support for delayed onset of hearing loss weeks, months, or years after the exposure event. Additionally, the examiner noted that the configuration of the current hearing loss was not that which would normally be associated with noise exposure. 

A December 2015 VA audiology examination also encompassed a negative nexus opinion. The examiner opined that the Veteran's left ear hearing loss was less likely as not related to military noise exposure. The examiner explained that based on current knowledge, a prolonged delay in the onset of noise induced hearing loss was unlikely. The examiner reported that there was no significant shift in hearing levels greater than normal measurement variability during military service. The examiner also noted there was no record of complaint or treatment of claimed condition in the Veteran's service medical records. 

Based on the receipt of these negative nexus opinions, the Board observes its duty to assess the credibility and weight to be given to the evidence. See Wood v. Derwinski, 1 Vet. App. 190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board finds these opinions to be probative as they are based on more than just the lack of in-service hearing loss in the left ear and provide thorough rationales for their conclusions.

While the Veteran has asserted that his hearing loss has been persistent since noise exposure in service, these statements are outweighed by the contemporaneous objective medical evidence of record. (See January 1979 service exam and report of medical history hereinafter discussed.) The December 2015 examiner indicated that the Veteran's hearing was normal in service with no threshold shifts, and that the evidence and medical literature supported a conclusion that the left ear hearing loss was less likely than not related to service. As the preponderance of the evidence is against a finding of a nexus, service connection for left ear hearing loss is not warranted on a direct basis. 38 C.F.R. § 3.303.

As noted, sensorineural hearing loss is considered to be an organic disease of the nervous system, and therefore is a chronic disease for VA purposes. 38 C.F.R. § 3.309(a). As such, service connection based on the presumption in favor of chronic diseases and continuity of symptomatology are potentially applicable in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309. However, the first notation or complaint of left ear hearing loss is in an August 2004 VA treatment record, which is well after the Veteran's separation from active service. As such, there were not sufficient manifestations to identify the disease entity in service or to a degree considered disabling for VA purposes within the first post service year. The Veteran's January 1979 examination report for reserve duty indicates that he had no complaints or problems with his hearing. In addition, the Veteran underwent an audiogram at that time which reflected normal hearing. 

As such, service connection for left ear hearing loss is not warranted based on the presumption in favor of chronic diseases or continuity of symptomatology. 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id.

The preponderance of the objective medical evidence is against a finding that the Veteran's left ear hearing loss is causally related to his active duty. The Veteran has asserted that his hearing loss is related to his in-service noise exposure. However, while the Veteran is competent to report persistent, lay-observable symptoms since service, he is not competent to opine as to the presence of a causal relationship between his left ear hearing loss disability and his noise exposure in service. Jandreau, 492 F.3d 1372.

Although the Veteran has established a current disability and an in-service injury, event or disease, the preponderance of the evidence weighs against a finding that the Veteran's left ear hearing loss disability is causally related to his service, or manifested within an applicable presumptive period. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.






ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
M.H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


